Motion Granted; Order filed August 23, 2012.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-12-00709-CV

                             GLEN GRAVES, Appellant

                                          V.

         JERRY L. STARKEY, TBDL, L.P., AND PBW DEVELOPMENT
                       CORPORATION, Appellees


                      On Appeal from the 405th District Court
                             Galveston County, Texas
                        Trial Court Cause No. 09-CV-0620


                                        ORDER
      On July 6, 2012, Jerry L. Starkey, TBDL, L.P., and PBW Development
Corporation filed a notice of appeal from the amended final judgment signed April 11,
2012, and the appeal was assigned to this court under our appellate number 14-12-00633-
CV. On August 2, 2012, Glen Graves filed a notice of cross-appeal from the trial court's
order signed July 13, 2012, granting a motion to modify filed by Jerry L. Starkey, TBDL,
L.P., and PBW Development Corporation, which was assigned to this court under our
appellate number 14-12-00709-CV.
      On August 13, 2012, Glen Graves filed an unopposed motion to consolidate the
appeals. The motion is granted and the court consolidates the two above-referenced
causes for all purposes. The issues, records, and documents filed in cause number 14-12-
00709-CV are consolidated into cause number 14-12-00633-CV.           The consolidated
appeal shall proceed under appeal number 14-12-00633-CV. Appellate deadlines will
run from the date that the record in appeal number 14-12-00709–CV is complete. The
parties should confer on an appropriate briefing schedule.



                                         PER CURIAM



Panel consists of Justices Christopher, Jamison, and McCally.




                                            2